14 Ill. App. 2d 259 (1957)
144 N.E.2d 636
Paul P. Willis, Appellant,
v.
Ruthrauff & Ryan, Inc., Appellee.
Gen. No. 47,045.
Illinois Appellate Court  First District, Second Division.
June 28, 1957.
Released for publication September 20, 1957.
William *260 H. Murphy, for appellant.
Hurford, Feigenholtz & Busch, and Hirsch E. Soble (Harold L. Feigenholtz, and Hirsch E. Soble, of counsel) for defendant-appellee.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE KILEY.
Affirmed.
Not to be published in full.